 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALYSON A. BERG
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff United States of America
 6
                                IN THE UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA

 8   UNITED STATES OF AMERICA,                   CASE NO. 1:20-MC-01404-AWI

 9                                Plaintiff,     STIPULATION AND ORDER EXTENDING TIME
                                                 FOR FILING A COMPLAINT FOR FORFEITURE
10                         v.                    AND/OR TO OBTAIN AN INDICTMENT
                                                 ALLEGING FORFEITURE
11   FIREARMS, BROWNING, 1911-22 PISTOL,
     CAL: 22 SN: 51EZP02954,
12
     FIREARMS, BROWNING 1911-22 PISTOL
13   CAL: 22 SN: 51EZP02702,

14   FIREARMS, GLOCK INC. 23GEN3 PISTOL
     CAL: 40 SN: TMB899,
15
     FIREARMS, NEW FRONTIER ARMORY,
16   LLC LW-15 Rifle CAL: 556 SN: NLV21295,

17   FIREARMS, SMITH & WESSON SD9VE
     PISTOL CAL: 9 SN: FBK2736,
18
     APPROXIMATELY 77 ROUNDS OF
19   ASSORTED AMMUNITION,

20   APPROXIMATELY 130 ROUNDS OF
     ASSORTED AMMUNITION,
21
     APPROXIMATELY 500 ROUNDS OF
22   FIOCCHI AMMUNITION CAL: 223,

23   APPROXIMATELY 165 ROUNDS OF CBC
     – BRAZILIAN AMMUNITION,
24
     APPROXIMATELY 445 ROUNDS OF
25   REMINGTON CAL: 9 AMMUNITION,
     AND
26
     APPROXIMATELY 710 ROUNDS OF
27   ASSORTED CAL: 40 AMMUNITION,

28                              Defendants.

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN     1
30    INDICTMENT ALLEGING FORFEITURE
 1          It is hereby stipulated by and between the United States of America and potential claimants

 2 Pedro Duran and Sylvia Cisneros (“claimants”), by and through their respective counsel, as follows:

 3          1.      On or about July 10, 2020, claimants filed a claim in the administrative forfeiture

 4 proceeding with the Bureau of Alcohol, Tobacco, Firearms and Explosives with respect to the above-

 5 captioned property (hereafter “defendant property”), which was seized on April 29, 2020.

 6          2.      The Bureau of Alcohol, Tobacco, Firearms and Explosives has sent the written notice of

 7 intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has

 8 expired for any person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and

 9 no person other than the potential claimant has filed a claim to the defendant currency as required by law

10 in the administrative forfeiture proceeding.

11          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

12 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

13 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

14 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

15 the parties. That deadline was October 6, 2020.

16          4.      By Stipulation and Order filed October 5, 2020, the parties stipulated to extend to January

17 4, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

18 defendant property and/or to obtain an indictment alleging that the defendant property is subject to

19 forfeiture.
20          5.      By Stipulation and Order filed February 23, 2021, the parties stipulated to extend to April

21 4, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant property and/or to obtain an indictment alleging that the defendant property is subject to

23 forfeiture.

24          6.      By Stipulation and Order filed March 18, 2021, the parties stipulated to extend to July 3,

25 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

26 defendant property and/or to obtain an indictment alleging that the defendant property is subject to

27 forfeiture.

28 ///

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN              2
30    INDICTMENT ALLEGING FORFEITURE
 1          7.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 2 October 1, 2021, the time in which the United States is required to file a civil complaint forfeiture

 3 against the defendant property and/or to obtain an indictment alleging that the defendant property is

 4 subject to forfeiture.

 5          8.     Accordingly, the parties agree that the deadline by which the United States shall be

 6 required to file a complaint for forfeiture against the defendant property and/or to obtain an indictment

 7 alleging that the defendant property is subject to forfeiture shall be extended to October 1, 2021.

 8   Dated: June 17, 2021                                    PHILLIP A. TALBERT
                                                             Acting United States Attorney
 9

10                                                    By:    /s/ Alyson A. Berg
                                                             ALYSON A. BERG
11                                                           Assistant United States Attorney
12

13   Dated: June 17, 2021                             By:     /s/ Anthony P. Capozzi
                                                             ANTHONY P. CAPOZZI
14                                                           Attorney for Potential Claimants
                                                             Pedro Duran and Sylvia Cisneros
15                                                           (Signature approved by email on 6/17/21)
16
     IT IS SO ORDERED.
17

18 Dated:     June 18, 2021
                                                 SENIOR DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN             3
30    INDICTMENT ALLEGING FORFEITURE
